Exhibit 10.55

AMENDMENT TO PARTICIPATION AGREEMENT
[OCS-G 22738, South Timbalier Area, Block 75]






THIS AGREEMENT is entered into by and between Republic Exploration LLC (“REX”),
a Delaware limited liability company whose address is 3700 Buffalo Speedway,
Suite 925, Houston, TX, 77098, and Contango Operators, Inc. (“COI”), a Delaware
Corporation, whose address is 3700 Buffalo Speedway, Suite 960, Houston, TX,
77098. REX and COI are hereinafter each individually referred to as “Party” and
collectively referred to as the “Parties”.


WITNESSETH:


WHEREAS, REX and COI entered into that certain Participation Agreement dated
July 26, 2011 (hereinafter called “PA”) covering the following described oil and
gas lease (hereinafter called “Lease”) to-wit:




OCS-G 22738 effective July 1, 2001, All of Block 75, South Timbalier Area, OCS
Leasing Map, Louisiana Map No. 6, limited in depth to those operating rights
from one hundred feet (100’) below the stratigraphic equivalent of the base of
the “S” Lower Sand” as seen at 17,603’ MD / 15,134’ TVD on the Schlumberger
Array Induction Lithodensity Compensated Neutron log of the ST75 Bois d’Arc
Energy (now Stone) #3 BP2 (renamed the #C-1 BP2 Well (API No. 17-715-41216-02)
down to and including 100’ below the stratigraphic equivalent of the total depth
drilled and logged in the ITW or Substitute ITW as defined in that certain Stone
Farmout Agreement dated effective September 1, 2011 between Stone Energy
Offshore, LLC as Farmor, Republic Exploration LLC as Farmee and Contango
Operators, Inc. as Operator.


NOW, THEREFORE, in consideration of the premises and of the mutual benefits to
be derived by the parties hereto, it s hereby agreed as follows:


The PA shall be amended by deleting Article 4.3, 4.4 and 4.5 in their entirety
and replacing it with new Articles 1.16, 4.3, 4.4 and 4.5 as follows:


1.16    Post Casing Point Payout shall be defined as that point in time when COI
has recovered from the proceeds from the sale of oil and gas from the Test Well,
after deducting applicable taxes and the Lessor’s royalty, 100% of the actual
costs incurred by COI in completing, equipping, producing and operating the Test
Well including the costs to complete for initial production of hydrocarbons,
including setting production casing, perforating the casing, stimulating the
well and conducting production tests, installing, as applicable, caissons, well
protectors, platforms, flowlines, pipelines, production facilities and all other
equipment and facilities necessary to obtain production of hydrocarbons from the
Test Well. Post Casing Point Payout shall not include the costs to drill, test
and evaluate the Test Well.


4.3    COI, as Operator, shall notify REX once Post Casing Point Payout has been
reached with respect to the Test Well and within fifteen business days of
receipt of COI’s Post Casing Point Payout notification, REX may elect to either
(a) increase its interest in the Leases, and the Test Well, by an additional
undivided 8.33333% of 100%, being 8.33333%, working interest (in addition to its
Carried Interest) free and clear of all costs and expenses attributable to the
Test Well prior to Post Casing Point Payout, or (b) retain its undivided 10% of
100% Carried Interest.
4.4    In the event the Test Well is drilled and plugged and abandoned as a dry
hole REX will not have had the opportunity to make an election pursuant to 4.3
above to increase its interest in the leases by an additional 8.33333% working
interest. Therefore, REX shall have the opportunity to participate with
18.33333% working interest on a ground floor basis, pursuant to elections made
under the Operating Agreement discussed in Article V below, in any future
proposals subsequent to the abandonment operations of the Test Well including
but not limited to any additional drilling proposals. In the event the Test Well
is successfully drilled and completed REX’s working interest in the Leases and
the Test Well will be determined pursuant to its election in 4.3 above whereby
REX would own either 8.33333% working interest or 18.33333% working interest.
4.5    In the event a well is proposed subsequent to the Initial Test Well but
prior to Post Casing Point Payout, REX shall have the option to participate in
said well with 18.33333% working interest pursuant to the terms and conditions
of the Operating Agreement discussed in Article V.




THIS AGREEMENT may be executed by signing the original or counterpart thereof.
If this Agreement is executed in counterparts, all counterparts taken together
shall have the same effect as if all parties had signed the same instrument.




IN WITNESS WHEREOF, this Amendment is executed before the undersigned proper
witnesses on this 21st day of August, 2012.








































REPUBLIC EXPLORATION, LLC
    
___/s/ __ John W. Burke________________
Name:        John W. Burke                                    Title: Executive
Vice President     
CONTANGO OPERATORS, INC.
    
__/s/ Sergio Castro________________________
Name: _____Sergio Castro ________ ______
Title:     Vice President     


